 



EXHIBIT 10.50
FIFTH AMENDMENT TO LEASE
     AGREEMENT, dated as of the 20th day of December, 2006, between 120 BROADWAY
HOLDINGS, LLC, a Delaware limited liability company, having an office at 7 World
Trade Center, 250 Greenwich Street, New York, New York 10007 (“Landlord”), and
TOWER GROUP, INC., a Delaware corporation, having an office at 120 Broadway, New
York, New York 10271 (“Tenant”).
STATEMENT OF FACTS
     By Lease dated as of February 19, 1997 (the “Original Lease”), by and
between Broadpine Realty Holding Company, Inc. (“BRHC”) (as
predecessor-in-interest to Landlord) and Tower Insurance Company of New York
(“TICNY”), BRHC leased to TICNY and TICNY hired from BRHC certain premises in
the building known as 120 Broadway, New York, New York (the “Building”),
consisting of a portion of the fourteenth (14th) floor of the Building, for a
term ending on May 31, 2008. By Modification of Indenture of Lease dated as of
May (no day), 1998 (the “First Amendment”), TICNY leased the balance of the
rentable area of the fourteenth (14th) floor (the “Fourteenth Floor Premises”)
in the Building. By the Second Amendment to Lease dated as of January 15, 2003
(the “Second Amendment”), TICNY leased a portion of the seventeenth (17th) floor
(the “Seventeenth Floor Premises”) of the Building. By the Third Amendment to
Lease dated as of September 1, 2005 (the “Third Amendment”), TICNY leased a
portion of the thirtieth (30th) floor and the entire thirty-first (31st) floor
of the Building, surrendered the Fourteenth Floor Premises and the Seventeenth
Floor Premises, and extended the term of the Lease to June 30, 2021. By
Assignment of Lease dated as of June 30, 2006 (the “Assignment Agreement”),
TICNY assigned all of its right, title and interest as tenant under the Lease to
Tower Group, Inc. By the Fourth Amendment to Lease dated as of July 25, 2006
(the “Fourth Amendment”), Tenant leased an additional portion on the 30th floor
of the Building
     The Original Lease, the First Amendment, the Second Amendment, the Third
Amendment, the Assignment Agreement, the Fifth Amendment and any and all other
amendments and modifications thereof shall hereinafter be collectively referred
to as the “Lease”. Landlord and Tenant now desire to further amend the Lease
upon the terms hereinafter contained.
     NOW, THEREFORE, in consideration of the Lease and the mutual covenants
herein contained, Landlord and Tenant hereby agree as follows:

1



--------------------------------------------------------------------------------



 



1. DEFINED TERMS:
     Unless the context otherwise clearly indicates a contrary intent or unless
specifically otherwise provided herein, each term used in this Agreement which
is defined in the Lease shall be deemed to have the meaning ascribed to such
term in the Lease.
2. FIFTH PREMISES:
     A. For the purposes of this Agreement, the term “Fifth Premises” shall mean
that certain portion of the twenty-ninth (29th) floor of the Building as
approximately indicated by hatched markings on the rental plan annexed hereto as
Exhibit “A” and made a part hereof; and
     B. Effective throughout the period (the “Fifth Premises Term”) commencing
on January 1, 2007 (the “Fifth Premises Commencement Date”) and ending on
December 31, 2011 (the “Fifth Premises Expiration Date”), both dates inclusive:
          (i) the Lease shall be amended by adding the Fifth Premises to the
Demised Premises; and
          (ii) Landlord leases to Tenant and Tenant hires from Landlord the
Fifth Premises, and Tenant’s use and occupy of the Fifth Premises and its
obligations with respect thereto shall be in accordance with the terms,
provisions, conditions and agreements contained in the Lease, except as
otherwise expressly provided in this Agreement.
3. DELIVERY OF POSSESSION OF FIFTH PREMISES:
     If Landlord is unable to give possession of the entire Fifth Premises to
Tenant on the Fifth Premises Commencement Date because of any reason beyond
Landlord’s reasonable control, (i) Landlord shall not be subject to any
liability for failure to give possession on said date, (ii) the validity of this
Agreement and the Lease shall not be impaired under such circumstances,
(iii) the same shall not be construed in any way to extend the Fifth Premises
Term or the Term of the Lease, and (iv) the Fifth Premises Commencement Date
shall be deemed extended until the date on which Landlord shall have tendered
delivery of possession thereof to Tenant. The provisions of this Paragraph are
intended to constitute “an express provision to the contrary” within the meaning
of Section 223-a of the New York Real Property Law.
4. AS-IS POSSESSION; TENANT’S FIFTH PREMISES WORK:
     A. Tenant acknowledges that it has fully inspected the Fifth Premises and
agrees to accept possession thereof in its then “as-is” condition on the Fifth
Premises Commencement Date, it being understood and agreed that Landlord shall
not be obligated to make any improvements, alteration or repairs to the Fifth
Premises, except that Landlord agrees to place the existing air conditioning
unit servicing the Fifth Premises in good working order on the Fifth Premises
Commencement Date. Tenant, at Tenant’s expense, shall cause its architect, TPG
Architecture, LLP

2



--------------------------------------------------------------------------------



 



to prepare a final set of plans (the “Plans”) for the construction and finishing
of the Fifth Premises. The Plans shall (i) comply with all Legal Requirements,
(ii) contain complete information (including engineering required) and be in
sufficient detail so as to be accepted for filing by the New York City Building
Department, and (iii) show the proposed locations of all mechanical, electrical
and plumbing equipment, partitions, ceilings, entrances, doors, lighting,
fixtures, receptacles and switches, and other installations to be installed in
the Fifth Premises. The Plans shall be submitted by Tenant to Landlord for
Landlord’s approval. Any revisions to the Plans required by Landlord shall be
performed by Tenant within five (5) business days after demand by Landlord.
Landlord agrees to respond to any written request for approval of a complete set
of Tenant’s Plans within ten (10) business days after Landlord’s receipt
thereof. Tenant shall incorporate into Tenant’s Plans those changes, revisions
and/or additions reasonably required by Landlord, and shall resubmit the revised
Tenant’s Plans to Landlord for Landlord’s approval. Landlord agrees to respond
to any written request for approval of revised Plans within five (5) business
days after Landlord’s receipt thereof. The cost of preparing (and revising, if
necessary) Tenant’s Plans shall be borne entirely by Tenant. Tenant shall
reimburse Landlord, as additional rent, for any actual out-of-pocket fees and
expenses incurred by Landlord in connection with Landlord’s review of Tenant’s
Plans and any revisions thereto by bona fide third parties. Landlord’s approval
of any plans or specifications shall not be deemed to constitute and shall not
relieve Tenant from Tenant’s full responsibility for the feasibility, compliance
with laws and technical competency thereof. Notwithstanding any provision of
this Agreement to the contrary, any requests for revisions to the Plans or other
notices to be given hereunder pursuant to this Article may be given to
Landlord’s or Tenant’s designated representative (as the case may be) either (i)
delivered personally, or (ii) sent by certified mail, return receipt requested,
or overnight courier, with receipt acknowledged.
     B. In accordance with the Plans, Tenant shall, at Tenant’s sole cost and
expense and as part of Tenant’s “Alterations” (as defined in Section 1.01 of the
Lease), perform all of the work specified in the Plans (the “Fifth Premises
Work”) in the entire Fifth Premises necessary for Tenant’s occupancy thereof,
subject to the provisions of the Lease and this Agreement. Tenant agrees with
respect to its activities and work that it will conform to all of Landlord’s
reasonable labor regulations of which it receives written notice and shall not
knowingly do or permit anything to be done that might create any work stoppage,
picketing or other labor disruption or dispute. Tenant agrees that it will,
prior to the commencement of any work in the Fifth Premises, deliver to Landlord
all certificates of insurance required to be supplied to Landlord by Tenant
pursuant to the terms of the Lease and this Agreement.
     C. In consideration of Tenant performing all of the Fifth Premises Work and
for Tenant completing all of the Fifth Premises Work necessary for its occupancy
thereof, in accordance with all of the terms, covenants and conditions of the
Lease and this Agreement, Landlord agrees that if Tenant, within a period of
twenty-four (24) months from the Fifth Premises Commencement Date, shall have
fully satisfied all of the following conditions (collectively, the “L/C
Conditions"): (i) Tenant shall have submitted to Landlord a reasonably detailed
itemization of the leasehold improvements installed by Tenant in the entire
Fifth Premises, (ii) Tenant shall have submitted to Landlord final lien waivers
and a lien search conducted after the date of the completion of the Fifth

3



--------------------------------------------------------------------------------



 



Premises Work demonstrating that there has not been filed with respect to the
land and/or the Building and/or the Fifth Premises or any part thereof or upon
Tenant’s leasehold interest therein any vendor’s, mechanic’s, laborer’s,
materialman’s or other lien arising out of the Fifth Premises Work which has not
been discharged of record, and (iii) the Fifth Premises Work shall have been
uniformly performed and completed in the entire Fifth Premises, and (iv) Tenant
shall not then be in default (after notice and the expiration of any applicable
cure period in this Lease) with respect to any of the “material” terms,
covenants or conditions to be performed or observed by Tenant under the Lease or
this Agreement (which for purposes of this Article is deemed to mean Tenant’s
obligation to pay Minimum Rent and additional rent), then Landlord shall
reimburse or cause to be reimbursed to Tenant an amount (the “Landlord’s F/P
Contribution”) equal to the lesser of (a) the actual cost of the Fifth Premises
Work improvements performed by Tenant in the entire Fifth Premises and “Tenant’s
Reimbursable Costs” (as hereinafter defined), or (b) TWO HUNDRED FIFTEEN
THOUSAND FIVE HUNDRED EIGHTY AND 00/100 ($215,580.00) DOLLARS (said amount
herein being referred to as the “Maximum Contribution Amount”) and that all
costs and expenses in excess of said sum shall be borne solely by Tenant.
     D. Upon Tenant’s request, Landlord’s F/P Contribution as provided in
Paragraph 4.C. hereof shall be paid out from time to time but not more
frequently than monthly (in contradistinction to upon completion and receipt by
Landlord of paid bills for all of the Fifth Premises Work) as the Fifth Premises
Work progresses, which request by Tenant shall be accompanied by the following
(such request, together with all of the following documentation, shall herein be
referred to as the “Progress Payment Installment Requisition”):
               (1) a certificate signed by Tenant or Tenant’s architect, dated
not more than ten (10) days prior to such request, setting forth the following:
          (i) that, to the best knowledge of Tenant’s architect, the sum then
requested was justly due to persons who have rendered services or furnished
materials for the work therein specified, and giving a brief description of such
services and materials and the several amounts to be paid to each of said
persons in respect thereof, and certifying that the Fifth Premises Work
represented by the aforesaid invoices has been satisfactorily completed in
accordance with the final plans;
          (ii) that, to the best knowledge of Tenant’s architect, no part of
such expenditure is being made the basis, in any previous or then pending prior
request, for the receipt of Landlord’s F/P Contribution or has been made out of
the proceeds of Landlord’s F/P Contribution received by Tenant, and that the sum
then requested does not exceed the value of the services and materials described
in the certificate; and
          (iii) that, to the best knowledge of Tenant’s architect, except for
the amount, if any, stated pursuant to the foregoing subparagraph 4.D.1.(i) in
such

4



--------------------------------------------------------------------------------



 



certificate to be due for services or materials, there is no outstanding
indebtedness known to the persons signing such certificate, which is then due
for labor, wages, materials, supplies or services in connection with such work
which, if unpaid, might immediately become the basis of a vendor’s, mechanic’s,
laborer’s or material man’s statutory or similar lien upon such work or upon the
land and or the Building or the Fifth Premises or any part thereof or upon
Tenant’s leasehold interest;
               (2) a current lien search demonstrating that there has not been
filed with respect to the land and Building and/or the Fifth Premises or any
part thereof or upon Tenant’s leasehold interest therein any lien which has not
been discharged of record; and
               (3) waivers of lien for the work performed up to and including
the date of such request from all contractors, subcontractors and materialmen
involved in the performance of the Fifth Premises Work and the materials
furnished in connection therewith.
          Subject to the provisions of Paragraph 4.C. hereof, upon compliance
with the foregoing provisions of this Paragraph 4.D. and provided Tenant shall
not then be in default (after notice and the expiration of any applicable cure
period in this Lease) with respect to any of the monetary terms to be performed
or observed by Tenant under the Lease or this Agreement, Landlord shall pay or
cause to be paid to Tenant or, at Tenant’s written instruction, directly to the
persons named (pursuant to the foregoing subparagraph 4.D.a.(i)) in such
certificate, the respective amounts stated therein to be due to them provided,
however, that Landlord’s F/P Contribution shall not exceed the sum of TWO
HUNDRED FIFTEEN THOUSAND FIVE HUNDRED EIGHTY AND 00/100 ($215,580.00) DOLLARS
and that all costs and expenses in excess of said sum shall be borne solely by
Tenant. The amount of each installment of Landlord’s F/P Contribution payable
pursuant to any Progress Installment Requisition shall be an amount equal to the
lesser of(x) the amount requested by Tenant in the Progress Payment Installment
Requisition in question, or (y) the amount equal to the product obtained by
multiplying the Maximum Contribution Amount by a fraction, the numerator of
which is the actual costs paid by Tenant for the completed portions of Fifth
Premises Work referenced in the Progress Payment Installment Requisition in
question, and the denominator of which is equal to the total estimated cost of
the Fifth Premises Work, which estimate shall be made and certified by Tenant’s
architect in good faith based upon the final plans for the Fifth Premises Work.
Notwithstanding anything to the contrary contained herein, Landlords’ payment of
the final fifteen (15%) percent of the Landlord’s F/P Contribution shall be
subject to Tenant’s full satisfaction of the L/C Conditions. For purposes of
this Article, the “Tenant’s Reimbursable Costs” shall mean the aggregate of the
reasonable, out-of-pocket third party expenses incurred by Tenant solely in
connection with Tenant’s performance of Tenant’s Fifth Premises Work in the
Fifth Premises for the following items: (i) architectural fees; (ii) engineering
fees; and (iii) filing fees. In no event shall the aggregate amount of the
Landlord’s F/P Contribution utilized to pay for Tenant’s Reimbursable Costs
exceed fifteen (15%) percent of the total Landlord’s F/P Contribution.

5



--------------------------------------------------------------------------------



 



     E. The provisions of Article 2 of the Lease shall not apply to the Fifth
Premises. The provisions of Article 5 of the Lease shall apply to the Fifth
Premises, except that: (i) at Tenant’s sole cost and expense, the Fifth Premises
Work shall be performed by Ambassador Construction Co. and only by contractors,
subcontractors and mechanics designated on the list of currently approved
contractors, subcontractors and mechanics which is annexed hereto as Exhibit
“B”, which are deemed approved only for the performance of the Fifth Premises
Work and not for any other future Alterations; (ii) Tenant shall utilize only
Landlord’s designated subcontractors for the performance of life safety systems
(including without limitation Class E system work subcontractors), security
subcontractors (if the Fifth Premises Work shall affect any Building security
system) and HVAC subcontractors; (iii) Tenant shall utilize the “expediter”
designated by Landlord in connection with the Fifth Premises Work, which
Landlord hereby designates to be Charles Rizzo & Associates; and
(iv) Section 5.01.C of the Lease shall not apply to this Fifth Amendment. In the
event of any conflict between the terms of this Fifth Amendment and the terms of
Article 5 of the Original Lease, the terms of this Fifth Amendment shall
control.
     F. Tenant may non-exclusively use the Building freight elevator on a first
come, first served basis, which use shall be scheduled in advance with Landlord
and be subject to availability and the use in common with the other tenants of
the Building and Landlord, its employees, agents and contractors; and
exclusively by appointment (subject to availability).
     G. If required by applicable law, Tenant’s Fifth Premises Work shall
include the furnishing and installation of a sprinkler system in the entire
Fifth Premises (the “Tenant’s Sprinkler Installation”), including without
limitation the furnishing and installation of all equipment necessary to connect
such sprinkler system in the Fifth Premises to the main sprinkler loop existing
on the floor of the Fifth Premises. The following provisions of this Paragraph
shall apply with respect to Tenant’s Sprinkler Installation: (i) such sprinkler
system must comply with all applicable laws, orders, rules and regulations;
(ii) the type, brand, location and manner of installation of such sprinkler
system shall be subject to Landlord’s prior reasonable approval; (iii) Tenant
shall make all repairs and replacements, as and when necessary, to such
sprinkler system (including, without limitation, the main sprinkler loop from
the flow control assembly on the thirtieth (30th) floor) and any replacements
thereof; and (iv) notwithstanding anything contained in this Agreement or the
Lease to the contrary, such sprinkler system, or any replacement thereof and any
installments in connection therewith, whether made by Tenant or Landlord, shall
upon expiration or sooner termination of the Lease be deemed the property of
Landlord.
     H. Notwithstanding anything in this Article to the contrary, in the event
the actual aggregate cost of the Fifth Premises Work for which Landlord has
disbursed Landlord’s F/P Contribution as hereinabove provided (the “Actual
Disbursement") has been finally determined to be less than the TWO HUNDRED
FIFTEEN THOUSAND FIVE HUNDRED EIGHTY AND

6



--------------------------------------------------------------------------------



 



00/100 ($215,580.00) DOLLARS, then, provided Tenant is not in default under the
Lease beyond the expiration of applicable notice and cure periods, the
difference between the Actual Disbursement and said sum of TWO HUNDRED FIFTEEN
THOUSAND FIVE HUNDRED EIGHTY AND 00/100 ($215,580.00) DOLLARS shall be credited
against the Fifth Premises Minimum Rent payable by Tenant after the expiration
of the Free F/P Minimum Rent Period set forth in Article 5 of this Agreement.

5.   FIFTH PREMISES MINIMUM RENT; FREE F/P MINIMUM RENT PERIOD; SECURITY
DEPOSIT:

     A. Effective throughout the Fifth Premises Term, the annual Minimum Rent
payable pursuant to the Lease shall be increased by THREE HUNDRED FORTY-FOUR
THOUSAND NINE HUNDRED TWENTY EIGHT AND 00/100 ($344,928.00) DOLLARS per annum
($28,744.00 per month) to be paid in connection with the Fifth Premises (which
amount shall herein be referred to as the “Fifth Premises Minimum Rent”); all of
which shall be payable in equal monthly installments in advance on the first day
of each and every calendar month during the Fifth Premises Term. If the Fifth
Premises Commencement Date occurs on a day other than the first day of a
calendar month, the Fifth Premises Minimum Rent for such partial calendar month
shall be prorated on the basis of the number of days of the Fifth Premises Term
within such calendar month, and the balance of the first month’s Fifth Premises
Minimum Rent theretofore paid shall be credited against the next monthly
installment of the Fifth Premises Minimum Rent.
     B. Section 3.01 of the Lease, Paragraph 8.D. of the Third Amendment,
Paragraph 5.D of the Fourth Amendment and any other initial free rent periods
shall not apply to the Fifth Premises Minimum Rent payable by Tenant for the
Fifth Premises.
     C. For the purposes of this Agreement, the “Free F/P Minimum Rent Period”
shall mean the three (3) month period commencing on the Fifth Premises
Commencement Date.
     D. Effective as of the Fifth Premises Commencement Date and provided Tenant
is not then in monetary default under the terms, covenants and conditions of the
Lease and/or this Agreement, Tenant is herewith granted a rent concession during
the Free F/P Minimum Rent Period solely with respect to the Fifth Premises in
connection with the Fifth Premises Minimum Rent payable as set forth in
Paragraph 5.A. of this Agreement for the Fifth Premises; provided, however,
Tenant shall nevertheless be obligated to pay to Landlord all other additional
rents and charges payable under the terms of the Lease and this Agreement
(including, without limitation, electricity) during the Free F/P Minimum Rent
Period. Except for the rent concession as herein provided during the Free F/P
Minimum Rent Period, Tenant shall use and occupy the Fifth Premises during the
Free F/P Minimum Rent Period pursuant to all of the other terms, covenants and
conditions of the Lease and this Agreement.
     E. Effective as of the date of this Agreement, the “Security Deposit
Amount” set forth in Section 1.01 of the Lease as heretofore modified shall be
further increased by the amount of FIFTY-SEVEN THOUSAND FOUR HUNDRED
EIGHTY-EIGHT AND 00/100 ($57,488.00) DOLLARS (the “Fifth Premises Security
Amount”). Upon Tenant’s execution of this Agreement, Tenant shall deposit with
Landlord as additional security the Fifth Premises Security Amount. Tenant may

7



--------------------------------------------------------------------------------



 



deliver the Fifth Premises Security Amount to Landlord in the form of a “Letter
of Credit” in accordance with the provisions of Section 33.03 of the Original
Lease.
6. ADDITIONAL RENT:
     Effective during the Fifth Premises Term and solely with respect to the
Fifth Premises, Section 1.01 of the Lease shall be deemed amended as follows (it
being agreed that Section 1.01 of the Lease shall remain unmodified with respect
to the balance of the Demised Premises):

  (i)   the “Base Operating Amount” shall mean the amount of the Operating
Expenses for the 2007 calendar year;     (ii)   the “Base Tax Amount” shall mean
the amount of Taxes with respect to the twelve month period ending December 31,
2007 (i.e., the amount determined by adding the Taxes for the Tax Year ending
June 30, 2006 plus the Taxes for the Tax Year ending June 30, 2007, and dividing
such sum by 2);     (iii)   the term “Square Feet of Rentable Area” in the Fifth
Premises shall be deemed to be the equivalent of Ten Thousand Seven Hundred
Seventy-Nine (10,779) rentable square feet, as agreed to by the parties. This
definition shall not be construed as any kind of representation by Landlord as
to the size of the Fifth Premises or the Building;     (iv)   the term “Tenant’s
Operating Share” shall mean .60%;     (v)   the term “Tenant’s Tax Share” shall
mean .60%;     (vi)   Section 20.02 of the Lease shall be amended by adding the
following sentence:         “Where more than one (1) meter measures the amount
of usage to the Fifth Premises, usage through each meter shall be billed in the
aggregate with coincidental demand in accordance with the provisions of this
Article 20.”;     (vii)   on the first line of Section 20.03.B(i) of the Lease,
the amount of “60,733.75” shall be replaced with the amount “$29,642.25”; and  
  (viii)   on the fifth (5th) line of Section 20.03.B(i) of the Lease, the
amount of “$22,085.00” shall be replaced with the amount of “$10,779.00”.

8



--------------------------------------------------------------------------------



 



7. SURRENDER OF POSSESSION OF FIFTH PREMISES:
     On or before the Fifth Premises Expiration Date, Tenant shall surrender the
Fifth Premises to Landlord broom clean and otherwise in accordance with the
Lease provisions pertaining to the surrender of possession of the Demised
Premises on the Expiration Date, and if Tenant shall fail to so surrender
possession to Landlord, Landlord shall have the rights and remedies set forth in
the Lease with respect to a holding over in the Demised Premises, including,
without limitation, under Article 25 of the Lease. Notwithstanding Tenant’s
surrender of the Fifth Premises on the Fifth Premises Expiration Date, Tenant’s
obligations to pay Fifth Premises Minimum Rent and Additional Rent and all other
obligations of Tenant under the Lease which shall have accrued with respect tot
the Fifth Premises prior to the Fifth Premises Expiration Date shall survive the
Fifth Premises Expiration Date.
8. ASSIGNMENT OF LEASE; SUBLETTING:
     A. Tenant intends to simultaneously herewith sublease the Fifth Premises to
TICNY (the “Sublease”). Tenant hereby represents to Landlord that as of the date
of this Agreement, TICNY is a wholly owned subsidiary of Tenant, and as such
constitutes a “Related Corporation” under the Original Lease. Accordingly, the
Sublease of the Fifth Premises, in accordance with the provisions of
Paragraph 40.H.1. of the Original Lease, did not require the consent of
Landlord.
     B. Article 15 of the Third Amendment shall apply to the entire Demised
Premises and is amended such that reference to the “New Premises” shall be
deemed to be reference to the “Demised Premises”.
9. SHAFT SPACE; ROOF SPACE:
     Article 12 of the Third Amendment shall apply to the Fifth Premises and the
phrase “New Premises” as contained therein shall be replaced with “Fifth
Premises” for purposes of this Fifth Amendment.
10. FIFTH PREMISES RENEWAL TERM
     A. Subject to the provisions hereinafter set forth, Tenant named herein
shall have the option (the “Fifth Premises Renewal Option”) to extend the Fifth
Premises Term for one (1) additional period (the “Fifth Premises Renewal Term”),
which Fifth Premises Renewal Term shall commence on the date immediately
succeeding the Fifth Premises Expiration Date and end on the Expiration Date of
the term of the Lease, provided that (a) the lease shall not have been
previously terminated, (b) Tenant and Related Corporations shall occupy at least
fifty-one (51%) percent of the Demised Premises and substantially the entire
Fifth Premises, for the conduct of its business at the Demised Premises, and
(c) Tenant shall not be in material default (including monetary default) under

9



--------------------------------------------------------------------------------



 



this lease beyond the giving of any applicable notice and the expiration of any
applicable cure period (x) on the date Tenant gives Landlord written notice (the
“ Fifth Premises Renewal Notice”) of Tenant’s election to exercise the Fifth
Premises Renewal Option, or, at the option of Landlord, (y) on the Fifth
Premises Expiration Date. The Fifth Premises Renewal Option may be exercised
with respect to the entire Fifth Premises only and shall be exercisable by
Tenant delivering the Fifth Premises Renewal Notice to Landlord at least twelve
(12) months, but no more than twenty-four (24) months prior to the Fifth
Premises Expiration Date. Time is of the essence with respect to the giving of
the Fifth Premises Renewal Notice.
     B. If Tenant exercises the Fifth Premises Renewal Option, the Fifth
Premises Renewal Term shall be upon the same terms, covenants and conditions as
those contained in the Lease as amended by the this Amendment, except that
(a) the Fifth Premises Minimum Rent payable during such Fifth Premises Renewal
Term shall be deemed to mean the Fifth Premises Minimum Rent as determined
pursuant to Section C of this Article, and (b) Tenant shall not be entitled to
any free rent period, Landlord’s Work or Landlord’s Contribution.
     C. The Fifth Premises Minimum Rent payable during the Fifth Premises
Renewal Term shall be determined as follows:
          1. The Fifth Premises Minimum Rent for the Fifth Premises for the
Fifth Premises Renewal Term shall be an amount equal to one hundred (100%)
percent of the annual fair market rental value of the Fifth Premises (the “Fifth
Premises Fair Market Rent”) on the first (1st) day of the Renewal Term (the “
Fifth Premises Rental Value” for the Fifth Premises Renewal Term).
          2. The Fifth Premises Fair Market Rent shall be determined as if the
Fifth Premises were available in the then rental market for comparable quality
office buildings in downtown Manhattan and assuming Landlord has had a
reasonable time to locate a tenant who rents with the knowledge of the uses to
which the Fifth Premises can be adapted in its as-is condition at the time, and
that neither Landlord nor the prospective tenant is under any compulsion to
rent, taking into account the fact that (a) Landlord shall not be required to
perform any work in or to the Fifth Premises or contribute to any work to be
performed, and (b) Landlord shall not be required to provide for any free rent
period. During the Fifth Premises Renewal Term, all additional rent and other
charges payable hereunder shall continue to be paid pursuant to the terms of
this Amendment.
          3. For purposes of determining the Fifth Premises Fair Market Rent,
the following procedure shall apply:
     (i) the Fifth Premises Fair Market Rent shall be determined on the basis of
the highest and best use (taking into account those uses expressly prohibited
thereunder) of the Fifth Premises assuming that the Fifth Premises are free and
clear of all leases and tenancies (including the Lease), and that the Fifth
Premises are

10



--------------------------------------------------------------------------------



 



occupied by one (1) tenant, and taking into account the Tenant’s Operating Share
and the Tenant’s Tax Share for the Fifth Premises.
     (ii) Landlord shall give Tenant written notice (the “Fifth Premises Rent
Notice”) within one hundred twenty (120) days prior to the Fifth Premises
Expiration Date, which shall set forth Landlord’s determination of the Fifth
Premises Fair Market Rent (“Landlord’s FP Determination”).
     (iii) Tenant shall give Landlord written notice (“Tenant’s FP Option
Notice”), within thirty (30) days after Tenant’s receipt of the Fifth Premises
Rent Notice, of whether Tenant accepts or disputes Landlord’s FP Determination.
If Tenant in Tenant’s FP Option Notice accepts Landlord’s FP Determination or if
Tenant fails or refuses to give Tenant’s FP Option Notice as aforesaid, Tenant
shall be deemed to have accepted Landlord’s FP Determination for the Fifth
Premises Renewal Term in accordance with the terms of this Article. If Tenant in
Tenant’s FP Option Notice disputes Landlord’s FP Determination, Tenant shall
deliver to Landlord, within thirty (30) days after Tenant’s delivery of the
Tenant’s FP Option Notice, Tenant’s determination of the Fifth Premises Fair
Market Rent (“Tenant’s FP Determination”), as determined by an independent real
estate appraiser (“Tenant’s Appraiser”), together with a copy of the appraisal
prepared by Tenant’s Appraiser.
     (iv) Landlord shall give Tenant written notice (“Landlord’s R/O Notice”),
within thirty (30) days after Landlord’s receipt of Tenant’s FP Determination,
of whether Landlord accepts or disputes Tenant’s FP Determination. If Landlord
in Landlord’s R/O Notice accepts Tenant’s FP Determination or if Landlord fails
or refuses to give Landlord’s R/O Notice as aforesaid, Landlord shall be deemed
to have accepted Tenant’s FP Determination. If Landlord in Landlord’s R/O Notice
disputes Tenant’s FP Determination, Landlord shall appoint an independent real
estate appraiser (“Landlord’s Appraiser”). If within thirty (30) days after
Tenant’s receipt of Landlord’s R/O Notice in dispute, Landlord’s Appraiser and
Tenant’s Appraiser shall mutually agree upon the determination (the “Mutual
Determination”) of the Fifth Premises Fair Market Rent, their determination
shall be final and binding upon the parties. If Landlord’s Appraiser and
Tenant’s Appraiser shall be unable to reach a Mutual Determination within said
thirty (30) day period, both of the Appraisers shall jointly select a third
independent real estate appraiser (the “Third Appraiser”) whose fee shall be
borne equally by Landlord and Tenant. In the event that Landlord’s Appraiser and
Tenant’s Appraiser shall be unable to jointly agree on the designation of the
Third Appraiser within five (5) days after they are requested to do so by either
party, then the parties agree to allow the American Arbitration Association, or
any successor organization, to designate the Third

11



--------------------------------------------------------------------------------



 



Appraiser in accordance with the rules, regulations and/or procedures then
obtaining of the American Arbitration Association or any successor organization.
     (v) The Third Appraiser shall conduct such hearings and investigations as
he may deem appropriate and shall, within thirty (30) days after the date of
designation of the Third Appraiser, choose either Landlord’s or Tenant’s FP
Determination, and such choice by the Third Appraiser shall be conclusive and
binding upon Landlord and Tenant. Each party shall pay its own counsel fees and
expenses, if any, in connection with any arbitration under this Section,
including the expenses and fees of any Appraiser selected by it in accordance
with provisions of this Article. Any Appraiser appointed pursuant to this
Article shall be a licensed, independent real estate appraiser with at least ten
(10) years’ experience in leasing and valuation of properties which are similar
in character to the building and a member of the American Institute of
Appraisers of the National Association of Real Estate Boards and a member of the
Society of Real Estate Appraisers. The Appraisers shall not have the power to
add to, modify or change any of the provisions of this lease.
     (vi) It is expressly understood that any determination of the Fifth
Premises Fair Market Rent pursuant to this Article shall be based on the
criteria stated in this Section.
          4. After a determination has been made of the Fifth Premises Rental
Value for the Fifth Premises Renewal Term, the parties shall execute and deliver
to each other an instrument setting forth the Fifth Premises Rental Value as
hereinabove determined.
          5. If the final determination of the Fifth Premises Rental Value shall
not be made on or before the first (1st) day of the Fifth Premises Renewal Term
in accordance with the provisions of this Article, pending such final
determination Tenant shall continue to pay, as the Fifth Premises Minimum Rent
for the Fifth Premises Renewal Term, an amount equal to Fifth Premises Minimum
Rent and additional rent payable immediately prior to the commencement of the
Fifth Premises Renewal Term. If, based upon the final determination hereunder of
the Fifth Premises Rental Value, the payments made by Tenant on account of the
Fifth Premises Minimum Rent for such portion of the Fifth Premises Renewal Term
were (i) less than the Fifth Premises Rental Value payable for the Fifth
Premises Renewal Term, Tenant shall pay to Landlord the amount of such
deficiency within ten (10) days after demand therefore or (ii) greater than the
Rental Value payable for the Renewal Term, Landlord promptly shall refund to
Tenant the amount of such excess.
          6. If Tenant exercises its Fifth Premises Renewal Option hereunder,
Article 16 of the Third Amendment to Lease (“Tenant’s Cancellation Option”)
shall also apply to the Fifth Premises.

12



--------------------------------------------------------------------------------



 



11. BROKER:
     Landlord and Tenant each represents and warrants to Landlord that it
neither consulted nor negotiated with any broker or finder in connection with
this Agreement other than CB Richard Ellis, Inc. and Silverstein Properties,
Inc., as agent for Landlord. Landlord and Tenant agree to indemnify and hold the
other harmless from and against any damages, costs and expenses suffered by
reason of any breach of the foregoing representation. For purposes of this
Agreement, the term “Designated Broker” shall be deemed to mean CB Richard
Ellis, Inc. and Silverstein Properties, Inc. Landlord agrees to pay the
Designated Broker any commission due pursuant to a separate agreement.
12. MISCELLANEOUS:
     A. Except as otherwise expressly set forth in this Agreement, all of the
terms, provisions, covenants and conditions of the Lease shall remain and
continue unmodified and in full force and effect and are hereby ratified and
confirmed in all respects.
     B. This Agreement shall not be changed, modified or cancelled orally. This
Agreement shall be binding upon the parties hereto, their respective heirs,
administrators, successors and, as permitted, assigns.
     C. This Agreement shall in all respects and in all events be governed by
and construed in accordance with the laws of the State of New York (excluding,
however, its conflict of laws provisions).
     D. This Agreement is being tendered to Tenant without obligation on
Landlord’s part and in no event shall it be deemed to be binding upon Landlord
or give Tenant any rights unless and until Landlord shall have executed the same
and delivered a copy to Tenant.
     IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this
Fifth Amendment to Lease as of the day and year first above written.

                                      120 BROADWAY HOLDINGS, LLC, Landlord      
  a Delaware limited liability company    
 
                                    By:   120 BROADWAY SM, LLC,             a
Delaware limited liability company, its managing member    
 
                                        By:   120 BROADWAY JM, LLC,            
    a Delaware limited liability company, its managing member    
 
                                            By:   120 BROADWAY ACQUISITION JV,
LLC,                     a Delaware limited liability company,                  
  its managing member    
 
                                                By:   120 BROADWAY ASSOCIATES
LLC,                         a Delaware limited liability company,              
          its managing member    
 
                                                    By:   SILVERSTEIN 120
BROADWAY LLC,    

13



--------------------------------------------------------------------------------



 



                                                          a Delaware limited
liability company,                             its managing member    
 
                               
 
                      By:   /s/ Larry A. Silverstein    
 
                               
 
                      Name:   Larry A. Silverstein    
 
                      Title:   President    

                      TOWER GROUP, INC., Tenant         a Delaware corporation  
 
 
                    By:   /s/ Michael H. Lee                  
 
      Name:   Michael H. Lee    
 
      Title:   President    
 
               
 
          Tenant’s Federal Employer I.D. Number:___    

14



--------------------------------------------------------------------------------



 



             
STATE OF NEW YORK
    )      
 
    :     ss.:
COUNTY OF NEW YORK
    )      

     On the 21st day of December in the year 2006, before me, the undersigned, a
Notary Public in and for said State, personally appeared Michael H. Lee,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

         
 
  Lisa Callender    
 
       
 
  NOTARY PUBLIC    
 
       
 
  Lisa Callender    
 
  Notary Public, State of New York    
 
  No. 01CA6108792    
 
  Qualified in Kings County    
 
  Commission Expires April 19, 2008    

15



--------------------------------------------------------------------------------



 



EXHIBIT “A”
FIFTH PREMISES
NOTE: This is a schematic plan and is intended to only show the proposed general
layout of the Fifth Premises. All measures, distances and dimensions are
approximate and not to scale. The depictions hereon do not constitute a warranty
or representation of any kind.

 